                                                                                       F''ILED
                                                                             UNITED STATES DISTRICT COURT
                                                                              ALBUQUERQUE, NEW MEXICO
                                 lln
 o "q.,l\,n.HiflJS-UntL
                  -, ,alJt                                                                            a
                                                                                       ocT - 2 2020 "- 'j
                                                                                                    r!;
                                                                                                               'n

Full Name/Prisoner Number
F.qrn r r rnittii            Dr;il HILL;                                         MITCHELL R. ELFEN$
                                                                                                          ;:

n ryt 8 K>L4          4
Complae Mailing Addressss
                                                                                        cLERK,r",p


                       _
                       IN TIM UNITED    STATES DISTRICT                   COTIRT
                              -"-
                            TON THE DISTRICT OT NEW MEXICO

                                                                                           D4v




(Do not use et al,



                                elq q 1J crut?
                                       Crn te

                          PRISONER'S CIYIL RIGIITS COMPLAINT
                                A.   PARTIES AND JURISDICTION
                                                 is a citizen   ot        U€.Xt C I
                                                                     fl<V (State)            *no
                                                                                     ,/{r^,
presently resides   at L
                      I                             go t le.( lian           t   $c'i I ;fY

                                                                                              u\urno9      o.b
whose address is
     ,
                                                                      wlrA                       nr{1 66\10
and who is emPloYed as



alloeed in this complaint arose, was this defeldant acting under
                                                                 color of state law?
q?+"tlrj,'F'
 3. Defendarit                                                     is a bitizen   of               tLA

whose address is                   nqt              Lh'l/,
                                                                                                   +;an cLAf   ef
and who is employed as                                                       At the time     ciaim(s)


alfeged in this complaint arose, was this defendant acting under color of state law?
 \ -Yes         No.- If your answer is "Yes," briefly explain:
            ,/o   1o      c{
iheet which you should label "A. PARTIES,       "   Be sure to include each defendant's complete address and
ritle.)

(CI{ECK ONE OR BoTH:)
'V     Jurisdiction is asstirte<l pur$uant to 42 U.S.C. $ 1983 (for state defendaats) or Bivens_u. Six
        Natned. Agents of Fed.. Bureau of Narcotics, 403 U.S. 388 (1971) and 28 U.S.C. $ 1331 (for

-(Jnknown




                  vrill                             o\^[t' 0\S he di cc\rtts             Sw(A
BRIEFLY state the background of your        case.




            5     €c q+ \qf chvent k,
                                       c.    cAUsE oF AqTroN
                             of my constitutional rights, privileggs, or immunitigs havg been violated and
I allege that the following-form
that tf,e following facts        fhe basis of my allegations: (If more space.is-needed-to explain any
allegation or to list additional supporting facts, coruinue on a blank sheet which you should label "D.
CAUSE OF ACTION. '')
                  '/                I\^                                    h           e/)
                                                                                                   places,
 Sgnportine Facts: gnclude all frcts yog consider important, inctgajng-na$es of-pcrsons invol-ved,
 ;ff'd;i*:ffi4#;;tty hfi iicu o"tnOant ie'iwok;d. Stite-the frcu clearly in yor own words
 without citing legal urthority or argument')




snpportitrsFacts:   vq,        penie J    tql   fa          h
                                               to, !u,p€/vi5er5
on kt u\,(f ipql             \cq,f;o/t qnd. f
                                            Penitd B"/nt qble
fo    >o t^"t( fho k,{eosfn . pcni!                      J the ruosf bqSic
nt f \cs if   Y
                  i,   5ee
                        x
                                ,itt
                                  E     i   [1,y
      aim   III:


 supportingFacrs;
                            S   /   e   qt./qt' Ch rwent              ft


 1.   Have you begun other lawsuits in state or federal court dealing-with the same facts involved in this
 action or 6th"rwise relating to the conditions of your imprisonment? Yes                            If youl answer
 i* ;'y"., i descr-ibe eactr tarisuit. (If there is mor6 than oie lawsuit,jlescriE-e the xiiiliional  lawsuits using
 this same format on a         blank   sireet which  you   should  label 'E.     PREVIOUS  -No. LATWSUTTS      AND
 ADMINISTRATryE RELIEF. ")
 a.   Parties to previous lawsuit:

            Plaintiff(s):

            Defendant(s):       C                      ?*                         CO                                L€/?   let
 b.   Name and location of court and docket number                                                           I ')f,lnyt
                                                                               v[ Ll,-cv^                     )
 c.  Disposition of lawsuit, (For example, was the case dismissed? Was it appealed?
 Is it still pending?)




 e.   Approximate date of filing lawsuit:

 f. Approximate date of disposition:


 Z. I previously       have sought informal or fbrqral relief from the appropriate administrative officials
 regarding the a6ts complaiied     of in Part D.    YesV
 If vour answer is "Yes, " briefly describe- how relief -No'            and the   results.
fi iW i""Pa /vll e. ii t pW ; t i" D      i       ql"Wiwas^sought
                                                         ?;i'eip i, oi q I & S+        ;    r0
                                                                                              ^
                                                                                                  s5   .
Dt Pqt$^ntf, nroi-,aned             {ol
                                      diS mr'5Jrl
 3. I have exhausted                            remedies Yes
                            available administrative                    Ng Il yonr answer is "Yes, "
 Uii"fty Cxptain the steps taken. Attach proof of exhaustion-3your answer is "No," briefly explain why
 admiiistrative  remedies  were nol exhausted.                     -
                                         E. PREYTOUSLY DTSMISSED ACTIONS              OR APPEALS

                L   Ifvouareproceedingunder2SLI.S.C. $ lgl5,pleaselisteachcivilactionorappealyouhave.brought
                ir, *       of the Unitedlshres while you were incarcerated or detained-in any facility that was dismissed
                ;    "[rr.t*rf[i*i
                   ird;dr.,.              or t* frifurdto state a claim upon which relief maybe gq]teg Please describe
                .urr, riuil .dtion o,          ltirnii i* more than one iivil action or appea[,.            additional civil
                                                                                          -should$gs9r1u9$e
                ild;;;;tfifs        uffi
                                      "p1i*r.-
                                           mis  iu*r for-ut  on a blank sheet whictr you          label "F. PREVIOUSLY
                DISMISSEDACTIONS OR APPEALS.'


                a, Parties to previou.s lawsuit:
                         Plaintiff(s):


                         Defendant(s):

            b.       Name and location of court and docket number

                c.   Grounds for dismissal: ( ) frivolous ( ) malicious ( ) failure to state a claimupon which relief may
                     be granted,

            d.       Approximate date of filing lawsuit:

            e.       Approximate date of diqposition:




            2.       Areyouinimminentdangerof seriousphysical.injury?                           Ifyouranswelis "Yes,"
            please describe the facts in detail below without citing legal authority    or argument.
                                                                            --Yes -No.



                                                     G. REqIIEST rOR RELmF
            I                       Wttef*oleT p/orinti€t f"Spect6^lly plqft ffi firri Ca^f f enfe(
                requesr the following relief:

,\r,*,D$^tnf Wftfing plri/llrfTi l\ \Declqd;;/\ rAqr tAc tlct-sqnd or,li.rslonr DescriBeD fierein
':,",'ff:l P1inliff''C R;gt+t un}€r h" c,oltstit*ti 0n        to\v,/y 0f tht- ur/l,C S+ql€I\)
                                                                        ^ild.tle
7'i^'rili.iffi'$Tit,Lui"ffi KiiTi'|r,fi t.Hff il:rff ffii'i;!J#*,H?Ul.l;
                                     qn}.             D t5J
                                                       pS,tco:to}icql
l?'" TltY" F^i{ ln.U i',rffcnirt hpflori",/l}l                                                   rcss "3) opdJr"iefnfoy4y
        gtIY
J, P*V J .ql^I,t .1t] \tlotnq,y" ?eeb o,nil 0.,n1 n'rl'urrt
                                                    -H      leg\t @stt                         ips"r,fr{ gi"iiqifri,,{t'" "
{er fhi Sraif ,
* rV p.is*on$lil^ilff Xi                                   fS K[i*y;:il#f:1:]:i1(                                              ilv
                                                                             -attorney
Prisonerts Original Sigpature                        Original signature of               (if any)




                                                  AmrneySfull       address and telephone




        The underslgned declares under penalty of pujury that he/she is th9 p.laintiff in the above
action, tnat he/she fas read the above cofrplaini ana tUal t[e information contCined in the complalnt
is true and correct. 28 U.S.C. $ 1746; 18 U.S.C. $ 1621.

Executed at                                                                                2^fv' zazo/




                                                 6
                       ffiffi$F"ffiEffBrll{Ae
Ibcreyocctifi&xa-eryeftbfrqeissphodfrrgdocrwotwasmilcdto:
    fhz Srqfe O+ /)0w (ltehCP                                                       at

                             oh                                                   ad
',' ? ?1,, Lgn\S.,, ,,7'vd,, Nw ,,)fe,,?,,70                                       at

         AI   brr qr**rft'tq,   A',      fl7    1??-                              aad




otrrh,   Z1^         qryo-?*ll-ktaf,t'   ,   .zoL'o.




                                ;WffiftilnHFl
                                                  .underpdutty   of psrlury undertlp

hilud$*,W*t.&**&mgrffi           S$&e fue@Son itoddmd tterdn       is   filo rnd suroct

 totbG_&*sof   ry.sn4&&
                                                       w,:fi"
                                                       Shmtilrc, Pro8o
      A f €;dwit€

  E[)btt                    'lftr
on at qbonf        qpfi I lLl zctg.[
fientqrni      n
            l1 ifiJs lel-,nrrtr[ fa ft]e atxco

covtnfy f/{.fenf;on cenfun ;h<fe T wqf
0/qrit         it l/,tdiirrg cett c-"Dfyc,tt
                             tP I qcc€'rr
V il   h /lo laflrtiny vqf          o           to
h k rf rooln. ofl ar qlonf q|ti t lilt7 r
?r/ cawp hT with ca/tfrqbnqd the A tD. yeJ
r,v%te lfuV €o'rnJ /1o pthe r drwgr in' rt"y
DoJy, cuff t/tt nel f Serr(4f duy S {
 Swr,{erfd wtf h t^qc6 of uqfe r 6.nJ. {taf
pirt\ qbte +" la +, fhe Et*rrarrl
w La t I n eeJeJ /rq,' inp f 0 ,ndqfe rue rt fq I
5tr^e 5 qnJ fhis;rnI palrl f Livrrtp fh (
       5                            o
r)*Xf I ol q DqVf in A ceil wttr {
co^(J n7t Uqs& ny hqilr Fe cor hatrins
fa eqf , ort ol \bpqT s,@l^i I l? /23 {
tl qJ {c felilrc my 5"uil: in th.L Pry
Ce    l/ ftzqta.f c fh cV tt   € wSe& fo /-e t lhe
go f,D the k5 tt@n,           wh14 (e er\t 51 in7
+o l,fnpv t'laq rrt""ch lznb€r          { wo^lJ Er
tle lJ     in flo,U,'fl fu cel,/, c 'Dryr"llt' Lqtirvt
Sutfr.d     rts fe:,sortdc J " nfili I thz Pitzr tof
",rtJ
       qsf i,f'qnf Dirt c fnt Sqid Yo,ur
q I o*& to ba +o popq latipn" q'py(l k bu fesrn
tk Pry ce lt t wh5 rhetl Nlq ce&
 \ n*o 5e S , Drit,r 9 con {;fie& in tAe,f Pelce tt
 {or futctT lnnh perioaef ft nchat
oft   ly emolionly Scr,red rh(         nd cqaEr)
filt nflla I      in   5/qbilif y's. ht a,[t lirws Celevqylf
+a    fn;s         De(mmnf S l-lqve q pwy
              corvtplutrlt,
la Do fha'r j"b to fne Desf of fhtir qbillly,
Remou nirt   y plote;5ionqf 0'4td ie,sptcttqt, *rntinS
irlr'\q+es hhe HwqW Dotfl9f ,kDHl..qriltY yo tnt
oltrlic s potic! \y1& f co aedutces u hen PeqtnY
wij-h if\ ltqtej ql +hei r f a,ci/ 1'lirJ. wh,r,n ptiSanf
opoCxta iynorifiV ils ou/t pu[|c,'clraS well
\S fhofs S0l t'rp By fbL {odahl Bu^.[eq\^ oQ
 FfiSoA5,fh_t of€icqls ft"flnrrry il+t fNcilrlrl
S hon l& fre He i J \cra^/lfqbte f ,r any
ItcL\tes5 pecis io{lt         fo iyrcte the   Rwty.rl }r.'d lincst

QCc iienfr[    inzr,t(,iel lhqt ocCr,tl qS t Ditecl
lesr^lt {com f7t I i beNe,ndif€s llrlCrs cfv€I nn/
Wwiu"q,l p\^/\iShhrlt IlAq+ wt-I e",isily PVvn\ble.
oll hq"v I l, oc qf iW 5 Sleuf { Me rvtQ t S rna,de
             fwl
{,* o € ,r,t in L Veo'\ inl.P\DflfeQte rnsnneC qtd
dtfnttly rtot' prvfzsp/?q"l cqttlnp rry ttu
cesleo Burt y
  {or      Sac4   lrnh periodeffincnat
 oflly emolianly gcqled mt owt (qutsr)
 /h{ nfl/a I in f/qbilif y's, ht a,[t lirws cerevy{
 fu lnis corrt plutilt , De(ulmlff S Vqve q pqry
 [a Do tlra'r r"b to fne Dest- of fhuir qb;lffy,
 Remu niry Plo{ess;onqlo'nd le,S prgttr\t ,tfnting
 inwq+es    llht w,,trq\(\ Dotflgf , irp Heqrilty yo tne
eftlic,S potic! \r1J |Coe<.dttCes when peq,ltny
\^rilh inflqtel ql rh,ei r ftci/ {t;r:,wl,un ptison7
0Prcnt, iTnocitlv ii s ou/l putr'c,'clr as vell
 \S fhoJ6 S0l ur,p By fbL {e.darql B',^.[eq\^ oQ,
  FciSoA5 , tht, of( icqls lurlnlny ltx f NcilrTrl
 Shot"l& fre HeiJ \cra^/lfqbte frr an,ry
 feqL\t1s5 peciS Wt.r fo iyrcte t)ne Rwtvl /widl;11c5,
 MJ f\vir DL/l pal;Cet \r$ pPecdnpe g colteehin?
 aCcilen+ql ;rlz*eie-r lhqt bcc,^f qs t Ditecl
 lesv.tf {corrr tTtliberqte indifQ MrtC\s Ct.,\€l w}
 Wwiu"q,l p\^/\iShht,nt flAq+ wt-t /,qisily psevnta,ble.
 '! t'h-qtll, fu,l ocqtivt; slouf| wrvt\ts' rua"de
 ft"tl o € rn* in q- Vep\/ inqp\ApfrQt"_ nsnneC qN
,deferrtfty rlot' plv€psptql rqttlnp rry thz
 Cefleo S*nlt y
      A f € iCvvife
o     E[)bi
    or)
                     r      ''/,u
         ot qbo^t qp'ti t Ul zctg {
    fian:qyni n tl iflJs' lel'qrtrr& fa "f-he steco
    CotanlY l/{rent';pn cerfttn ;A<l,n T w\5
                                tt L "0,y c, tl,\
     brurlr i'r i;'/Jiirtg da
    v il h l?o tur)rtiny vqf f P o I
                                     qcc€',' to
    h k fttooryt . on ar q[o^f qP /'i t lf / /7 T
    ?o/ cawy hT t,ifh canfrqbnnd      the A tw yel
    'w\te fh+V €o,nn& no pthe r dnwYs in r1^/
    DoA"/,  av{ /-ht nelf Serr(A1 dNy S I
     Sw{rertJ vif h /^q,cl1 of uqfe r qn| {taf
    pr irt2 qb te +0 p a ). fhe Htlraerll
    w Lr tl rredeJ tqt, iny f 0 )nav\fe rrert fq I
           qnJ phi5;fn[ par'rl f o L','vrnp fh (
    ,5le e 5 5
     flsXf E o('q DqVf in q cetl wttr {
    coqtl nTt     Uvq5& rqYhqilr fe far hattinfi
     fa eq,r. olt or \bo,nr xpfi I tV /25 {
    tl qJ    lc   releirr rny Puil: in fh'L PtY
    Cel/ ftcqqfc fhtV' tt €w1e& 'fo l-et lhe
    go fP lhe teg tr@fr, wh4n k Qv.( t+ inS
    +" tlnow Hpu mq"ch ton\€r wo^d Er   {
     tle lJ i n Hp H;n * c e l,t, c 'Dry r"//t' Akt irvt
                                    I
    5 utfr,ri rrts le s norldc J " nflf i fhz ?ifzr tof
     qrtJ qS-Fi,f'qnf Dirtcfnr Sqid Yo,ur
     qlut^& tO qa +o Pc,0qlu,fipfl" q'Pzfl bbu feorn
     rkPrv ielt I wh5 rhitt Nl*ced
      \ n*o 5e s, Dr,'trr 9 cor? d,hal in tlrqf P(Yrq
                                                               ts3F
                                                               NI \
                                                              ,utts
                                                              \zl <-\ qJ
                                                               \i\..
                                                                  \-\)
                                                              s\ $s"
                                                                     \\-
                                                                 bE
                                                                 r)  tr
                                                                 \\r
                                                                 s-'

                                                                       oD
                                                                       \
                                                                      -S
                                                                      -s
                                                                      -\


 sd
tl
hl
gt
h,
A,
           NS
           gur   FrS
                  :.
                                           N
                                           \\
{
'tir       €rS( +                     -\
rt
o
N
L,
           ES  U:                         \
           "HE P I^                              cf..

            B:\X
            \ ix;b#        :
                               :; -\)
                               I



       \     ^ U;,     ;




       E
       "
             $ st.j
             N y-t
                                   rffi'qB ffiffo
                                   h"&t,{ ffis sUI
                           :




                 $s-i
                                                                {s
                                   &ffi             ffidE
             S                     ffi,ffi          mts
                 sF                ffiw,#           ffiffi
                                                    q#
                  -t               jtC)                 dqh
                                                        S"#      T'

                                   frii:l
                                   ;'"il
                                          (3                    a
                                                                 a
                                                                ir
                                          ,i!r          \'d     ()
                                   -r
                                   or.[;                        r
                                   dr rili                      >
                                                                a
                                                                h
                               #ffi
                               (()
                                    (3                          z
                                     lle
